33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Louis Brooks MITCHELL, a/k/a "Speedy" Mitchell, Appellant.
No. 94-1652.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 18, 1994.

Appeal from the United States District Court for the Northern District of Iowa.
Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
On September 21, 1993, Louis Brooks Mitchell, defendant- appellant, was charged in a four-count indictment with three counts of distribution and aiding and abetting the distribution of cocaine and one count of conspiracy to violate the federal drug laws.  The trial commenced on November 30, 1993.  On December 3, 1993, the jury returned a verdict of not guilty on the distribution counts and a verdict of guilty on the conspiracy count.


2
On December 14, 1993, the defendant filed a motion for new trial alleging 1) that the verdict was contrary to the weight of the evidence;  2) that the verdict was not supported by substantial evidence;  3) that the prosecutor allowed false testimony to be presented by a prosecution witness;  4) that the district court1 erred in overruling defendant's objection to Jury Instruction No. 14;  and 5) that the court erred in denying defendant's motion for acquittal made at the completion of the evidence.  On March 1, 1994, the court denied defendant's motion for a new trial and motion for judgment of acquittal.  Mitchell appeals both his conviction and his sentence.  We affirm.


3
Having carefully reviewed the case, we conclude that Mitchell's arguments lack merit.  No error of law appears, none of the district court's findings of fact are clearly erroneous, and an opinion would lack precedential value.  Accordingly the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, United States District Judge for the Northern District of Iowa